Citation Nr: 1017663	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the Veteran submitted a notice of 
disagreement, with respect to claims other than those listed 
on the title page, directly to the Board.  The notice of 
disagreement was dated in August 2007.  The Veteran noted 
therein that he disagreed with particular determinations made 
by the RO in a rating decision dated in June 2007.  As the 
claims folder was first transferred to the Board in 
connection with the present appeal in February 2006 and as 
the claims folder does not contain documentation of any 
actions that have been taken by the RO in connection with 
unrelated claims since that time, the Board is referring this 
document to the RO for consideration of whether a timely 
notice of disagreement has been filed with respect to a RO 
adjudicatory document.  

This case was previously before the Board in February 2008 
when it was remanded for further development.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 decision, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran was notified of this decision in June 2002.

2.  The evidence received since the June 2002 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

In March 2002, the Veteran requested service connection for 
PTSD based on incidents during his deployment to Bahrain.  He 
also stated that he had hallucinations about hearing voices 
that made him depressed and that he has had a "bad 
depression problem" since service.

In a June 2002 RO rating decision, the Veteran was denied 
entitlement to service connection for PTSD on the basis that 
there was no evidence that the Veteran was diagnosed with 
PTSD and the Veteran had not reported any stressors that may 
have precipitated PTSD.  At the time of the June 2002 RO 
rating decision the pertinent evidence of record included the 
Veteran's service treatment records and VA treatment records 
dated through May 2002.  The Veteran filed a notice of 
disagreement and the RO issued a statement of the case in 
November 2003.  The Veteran did not perfect the appeal by 
filing a substantive appeal.  

The June 2002 RO rating decisions became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a), 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in June 2004.  The pertinent evidence received 
subsequent to the June 2002 RO rating decision includes VA 
treatment records dated through October 2009.  The Veteran's 
VA treatment records do not reveal any indication that the 
Veteran is currently diagnosed with PTSD or that any other 
acquired psychiatric disease may be related to the Veteran's 
active service.  The Board finds that the evidence submitted 
since the June 2002 RO rating decision is new in that it was 
not associated with the claims folder prior to these 
decisions.  However, the Board finds that the evidence is not 
material because it does not, at any point diagnose the 
Veteran with PTSD.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for PTSD, has not been received, and 
that the appeal must be denied.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2008 and September 2009 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The letters also notified the claimant 
of the evidence and information that is necessary to reopen 
the claims, notified the claimant of the reasons for the 
prior denials, and notified the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in January 2010 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

To the extent that there were any deficiencies in the 
notices, the Board finds that the error was harmless as the 
January 2010 supplemental statement of the case informed the 
Veteran that the claim was denied as record failed to show 
that he had a current diagnosis of PTSD.  Accordingly, the 
Veteran was informed that a diagnosis of PTSD was required to 
reopen his claim.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  VA is not required to provide a 
medical examination to a Veteran seeking to reopen a 
previously and finally disallowed claim unless new and 
material has been presented.  Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (2007).  The Veteran in this case is not 
entitled to a VA examination as new and material evidence was 
not submitted to reopen the PTSD claims.  Thus the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has not been received; thus, the 
appeal is denied.




REMAND

In January 1976, the RO denied service connection for a 
nervous condition on the basis that a nervous condition was 
not shown by the evidence.  The Veteran did not appeal that 
determination and therefore it became final.  

In a December 1986 decision, the Board noted that the claim 
for a nervous condition had previously been denied in 1976 
but determined that the claim would be considered de novo as 
additional service treatment had been obtained since the 
previous denial.  The Veteran argued that he had a nervous 
disorder which began in service and continued thereafter.  
The Board noted that service treatment records showed 
diagnoses of depression/depressive personality with 
somatization and adult situational reaction.  Following 
service, he was diagnosed by VA as having hyperventialation 
syndrome with an emotional overlay in October 1981; probable 
conversion reaction in November 1981; hypochondriachal 
neurosis, rule out incipient schizophrenia and chronic 
depression and anxiety with somatization in September 1983; 
and mixed personality disorder and hysterical psychosis, 
resolved, in October and November 1983.  Additional medical 
records extending into January 1986 showed schizo-affective 
disorder as the usual diagnosis.  The Board denied service 
connection for an acquired psychiatric disease on the basis 
that he did not have a chronic disorder in service and as 
there was no evidence associating the Veteran's current 
acquired psychiatric diseases with the Veteran's active 
service.  

In October 1987, the Veteran's representative requested that 
the claim for a psychiatric condition be reopened.  In a 
rating decision, dated in December 1987, the RO denied the 
Veteran's application to reopen a psychiatric condition.  
However, there is no indication in the claims folder that the 
Veteran was ever notified of this denial or of his appellate 
rights regarding the denial.  The Board notes that upon 
denial of a claim, "[t]he [RO] must provide notice of the 
right to appeal."  Thurber v. Brown, 5 Vet. App. 119, 123 
(1993); 38 C.F.R. §§ 3.103(b), 19.25.  In Tablazon v. Brown, 
the Court held that "[w]here VA has failed to procedurally 
comply with statutorily mandated requirements, a claim does 
not become final for purposes of appeal to the Court."  8 
Vet. App. 359, 361 (1995) (rating decision never became final 
because the RO did not furnish the appellant with a Statement 
of the Case, and therefore he was unable to file a formal 
appeal to the Board).  As such, the RO rating decision, dated 
in December 1987, did not become final.

The Veteran filed an application to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder in June 2004.  In September 2004, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Subsequently, the Veteran filed a timely notice of 
disagreement and, after being issued a Statement of the Case, 
perfected his appeal to the Board.

This appeal stems from the Veteran's October 1987 application 
to reopen.  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant regarding this 
issue.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Prior to August 29, 2001, new and material evidence means 
evidence not previously submitted, which is neither 
cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In notice letters dated in June 2004, March 2008, and 
September 2009, as well as in the statement of the case, the 
Veteran was notified only of the provisions of 38 C.F.R. § 
3.156(a) that were in effect beginning August 29, 2001.  As 
such, the Board notes the Veteran has not been notified of 
the proper criteria regarding his application to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  Nor has his claim to 
reopen been considered under those criteria.  Therefore, the 
claim must be remanded for the Veteran to be provided with 
the provisions of 38 C.F.R. § 3.156(a) and for the RO to 
consider the provisions that were in effect prior to August 
29, 2001.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim for 
service connection for an acquired 
psychiatric condition other than PTSD.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter must 
also notify the Veteran of the provisions 
of 38 C.F.R. § 3.156(a) in effect prior 
to August 29, 2001.  The letter should 
notify the Veteran that new and material 
evidence means evidence not previously 
submitted, which is neither cumulative 
nor redundant, and bears directly and 
substantially upon the specific matter 
under consideration, and which by itself 
or in connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 
F.3d 1336 (Fed. Cir. 1998).    

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, issue a 
supplemental statement of the case, which 
includes and considers the old version of 
38 C.F.R. § 3.156(a) and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


